DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Dan McClure (Reg# 38962) on 2/2/2022.

The application has been amended as follows: 
Cancel claim 3. 
3. (Cancelled) 
Election/Restrictions
Claims 1 and dependent claims are directed to an allowable product. 
Claims 8 to 11 previously withdrawn from consideration as a result of species election on 7/12/2021, hereby rejoined and fully examined. The previously restriction of species election is hereby withdrawn since the limitation of claim 1 is generic for the previously withdrawn claims 8-11. In view of the withdrawal of the restriction requirement as to the 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reason for Allowance
Claims 1-2, 5, 7-11 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
A display apparatus, comprising: 
a fixing frame; 
a first display device disposed on the fixing frame, wherein the first display device comprises: 
a top portion, 
an upper electrical connector connected to the top portion; and 
an upper receiving groove located at the top portion, wherein when the upper electrical connector is located in a storage position, the upper electrical connector is located in the upper receiving groove, and when the upper electrical connector is located in a connection position, the upper electrical connector is moved to protrude over the top portion; 
a second display device disposed on the fixing frame, wherein the second display device comprises a bottom portion and a lower electrical connector located at the bottom portion; and 
an elastic element disposed in the upper receiving groove, and configured to provide an elastic force, wherein the elastic force is configured to move the upper electrical connector, 
wherein the lower electrical connector is electrically connected to the upper electrical connector when the upper electrical connector is located in the connection position.

The above claim limitation configuration is not taught in any of the prior arts of record. Specifically, the applicant has incorporated the previously allowable subject matter of claim 6 and its intervening claim limitations. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant. 

The primary reason for allowance of independent claim 7 the prior art of record, individually or in combination does not teach or fairly suggest:
A display apparatus, comprising: 
a fixing frame; 

an upper electrical connector connected to the top portion; and an upper receiving groove located at the top portion, wherein when the upper electrical connector is located in a storage position, the upper electrical connector is located in the upper receiving groove, and when the upper electrical connector is located in a connection position, the upper electrical connector is moved to protrude over the top portion; 
a second display device disposed on the fixing frame, wherein the second display device comprises a bottom portion and a lower electrical connector located at the bottom portion; and 
a movement element connected to the upper electrical connector, and protrudes over a rear side of the first display device, 
wherein the lower electrical connector is electrically connected to the upper electrical connector when the upper electrical connector is located in the connection position.
The above claim limitation configuration is not taught in any of the prior arts of record. Specifically, the applicant has incorporated the previously allowable subject matter of claim 7 and its intervening claim limitations. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant. 



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947.  The examiner can normally be reached on 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841